456 F.2d 1313
James Goff HAZELTINE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2897 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 7, 1972.

Before BELL, DYER, and CLARK, Circuit Judges.
PER CURIAM.

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966


2
 Appellant contended in his motion to vacate, 28 U.S.C. Sec. 2255, that (1) his pleas of guilt were induced by promises made by federal agents; (2) he did not understand the charges in the indictment; (3) a factual basis for his plea was never established; (4) he was never informed he could withdraw his Rule 20 consent and plead not guilty; and (5) the indictment was erroneous and insufficient